37 F.3d 1497NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dennis E. YARRELL, Plaintiff Appellant,andJoe H. BRYANT, Plaintiff,v.Gary T. DIXON;  Lieutenant Britt, Defendants Appellees.
No. 93-6154.
United States Court of Appeals, Fourth Circuit.
Submitted July 14, 1993Decided Oct. 20, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-92-301-H)
Dennis E. Yarrell, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before WIDENER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Dennis E. Yarrell appeals from a district court order that dismissed his 42 U.S.C. Sec. 1983 (1988) complaint without prejudice because the court found that Yarrell did not submit proof that he had exhausted his administrative remedies.  The record discloses, however, that Yarrell attached a copy of a prison grievance to his complaint.  Though we find that the district court abused its discretion in dismissing Yarrell's complaint without prejudice for failure to exhaust his administrative remedies, we affirm the dismissal of his complaint on modified grounds that his claims are meritless and modify the dismissal to be with prejudice.  We dispense with oral argument since the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED